Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
10, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00127-CV


                          JEAN JABBOUR, Appellant

                                        V.

         LISA ANN CAMPANA AND ALL OCCUPANTS, Appellees

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1130766


                          MEMORANDUM OPINION

      This is an appeal from an order signed February 23, 2021. On July 15, 2021,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Justices Bourliot, Poissant and Wilson.